Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21-23 have been considered but are not persuasive or moot in view of the new ground of rejection herein.
The Examiner notes that new reference Robrecht (US 20160207111 A1) does not have a paragraph [0119] nor does it teach a filling material or a liquid-permeable cell wall. 

Allowable Subject Matter
Claim 6 is rejected under 35 U.S.C. 112(b), but would be allowable if the 35 U.S.C. 112(b) rejection is overcome.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach filling an additively manufactured lattice structure with hydrogen gas. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7, 10, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robrecht et al. (US 20160207111 A1, hereinafter “Robrecht”).

Regarding claim 1, Robrecht teaches a method of manufacturing a marine hull, the method comprising: 
providing or modelling (0050 teaches a sandwich structure for the printed material; see also 0003-0004) an upper liner having a first configuration; 
providing or modelling (0050 teaches a sandwich structure for the printed material; see also 0003-0004) a lower liner having a second configuration that substantially fits the first configuration of the upper liner; 
using an additive manufacturing process to incrementally form (0048 teaches FDM printing; additive manufacturing is incremental and layer-wise manufacture), via additive manufacturing, a plurality of closed unit cells (see Figs. 1-4 for example) each trapping a quantity (0003 teaches trapping air pockets; 0008-0010 teaches the production of a hollow polyhedrons; see 0044) of at least one predetermined gas to form a closed-cell (0049 teaches that the parts printed via powder fusion have to be drilled through in order to let the powder out, thus the design used for FDM in 0048 is a closed cell) lattice structure configured to prevent water intrusion (0013 teaches use in boats or ships) into the closed unit cells, such that the closed-cell lattice structure is formed as a unitary body (see Figs. 1 and 3) in the shape of the cavity, and unit cells of the closed-cell lattice structure comprise hollow (0008-0010 teaches the production of a hollow polyhedrons) voids filled with gases (0003 teaches trapping air pockets; the production is not done in a vacuum).
Robrecht does not explicitly teach simulating a cavity defined by the difference between the first configuration and the second configuration. 
Robrecht teaches that the part may be used as a structural component (0014), that the component may be produced as a sandwich component (0050), and the product may be used in ships (0013). Therefore, it would have been obvious to a person having ordinary skill in the art to have modeled Robrechts structure in the shape of a cavity in order to produce a structural and sandwiched component. 

Regarding claim 2, Robrecht does not explicitly teach installing the provided upper liner and lower liner to cover the exterior surface of the closed-cell lattice structure. However, Robrecht teaches that the manufactured part may be used as a structural component (0014), that the component may be produced as a sandwich component (0050), and the product may be used in ships (0013). Thus, it would have been obvious to install the component between an upper liner and lower liner to cover the lattice structure as this process creates a structural sandwiched component.

Regarding claim 5 and 7, Robrecht teaches where in the gas is atmospheric gasses or nitrogen (0003 teaches pockets of air; Robrecht teaches FDM and does not teach FDM in a vacuum, therefore atmospheric gasses, including nitrogen, are included in the hollow voids). 

Regarding claim 10, Robrecht teaches wherein each unit cell of the unit cells is in the form of tetrahedron (0045). 

Regarding claim 21, Robrecht teaches wherein the shape of the cavity comprises a non-uniform (see Fig. 2 showing a shape of an L as a non-uniform surface that may be used as a structural component) exterior surface.

Regarding claim 22, Robrecht teaches wherein the closed unit cells are each formed incrementally (0048 teaches FDM which is an incremental layerwise fabrication) such that substantially each of the closed unit cells entrap the at least one predetermined gas (0003 teaches having gas pockets; 0048 teaches a hollow shape) in the hollow void.

Regarding claim 23, Robrecht teaches wherein the additive manufacturing comprises fused deposition (0048 teaches FDM).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robrecht in view of Paull (US 20200031436 A1, hereinafter “Paull”). 

Regarding claim 3 Robrecht fails to teach wherein the upper liner comprises fiberglass.
Paull teaches a boat hull liner may be comprised of fiberglass (0035; 0103).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Paull and Robrecht as Robrecht teaches that its component may be used for boats, and Paull teaches the incorporation of fiberglass in the upper liner of boats. 

Regarding claim 4 Robrecht fails to teach wherein the upper liner comprises aluminum.  
Paull teaches a boat hull liner may be comprised of aluminum (0009; 0032; 0048).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Paull and Robrecht as Robrecht teaches that its component may be used for boats, and Paull teaches the incorporation of fiberglass in the upper liner of boats. 

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robrecht in view of Jerez (US 20170226674 A1).
Regarding claim 8 and 9 Robrecht fails to teach wherein the closed-cell lattice structure material is polyethylene or polycarbonate.
Jerez teaches the use of polyethylene (0075) and polycarbonate (0082) to make a lattice structure (see Fig. 8-11 for example). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Jerez with Robrecht as Jerez teaches that its methods may be used to manufacture parts for boat hulls (0085) and Robrecht also teaches the printing of materials for boats (0013). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742